department of the treasury internal_revenue_service washington d c date date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel field service cc dom fs subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a b c d e f g h i j k l m n state i year year year year date a b c d e issues whether amounts paid_or_accrued to a a captive_insurance_company by brother-sister_corporations are deductible insurance premiums under sec_162 whether the service continues as a matter of law to defend the disallowance of deductions of premiums_paid by brother sister corporations whether the present case is distinguishable from 881_f2d_247 6th cir and 40_fedclaims_42 two cases which allowed deductions for brother-sister premiums whether the facts in the present case are adequately developed to support pursuing the brother-sister issue conclusion in response to your second inquiry the service continues to defend its position reflected in rev ruls and in response to your fourth inquiry we conclude that further factual development is needed once the additional information and documents are obtained we may then be able to respond more fully to your first and third inquiries facts b purports to be a charitable_organization existing for the purpose of operating and maintaining c in state i b was granted tax exempt status under sec_501 b once supported primarily from the proceeds of the sale of real_property willed to b now carries on significant business operations and investment through numerous subsidiaries b formed taxpayer in year to take advantage of the provision of sec_512 which enables an exempt_organization under certain circumstances to avoid tax on unrelated_business_income by funneling it through a corporation controlled by the tax exempt_organization b owns a of the stock of taxpayer the examination team examining b and its for profit subsidiaries is preparing a rar proposing adjustments to the consolidated_return filed by the various subsidiaries and proposing revocation of the exempt status of b or in the alternative the taxation of unrelated_business_income to b the issue concerning the treatment of premiums_paid to a is one of several issues with respect to which counsel is seeking field_service_advice in this case the service has determined that taxpayer serves no valid business_purpose the service anticipates asserting that taxpayer should be disregarded as a separate_entity a is the wholly owned subsidiary of taxpayer taxpayer and its subsidiaries including a file a consolidated_return taxpayer also wholly owns d e and f a was formed on date taxpayer acquired shares of a’s dollar par stock in exchange for a capital_contribution of dollar_figure a is a pure captive_insurance_company which state i defines in its statute as a company that insures the risks of only the parents and affiliated companies a parent is defined by state i's statute as a corporation partnership or individual that directly or indirectly owns or controls or holds the power to vote more than of the outstanding voting_securities of a pure captive_insurance_company the trustees of b approved the formation of the captive insurance subsidiary as a viable financial vehicle for providing worker’s compensation general liability property and automobile insurance for b and its subsidiaries after its formation a issued four blanket insurance policies to b and its affiliated companies b determined it was cost effective to have one policy covering all the entities a issued the following policies property deductible worker’s compensation automobile liability and general liability the premiums charged by a were based on a risk exposure analysis of each entity to which the policies would be allocated these premiums were billed to the separate entities and were paid_by that company or its parent a agreed to pay the first dollar_figure of liability for each occurrence under the policy the remaining liability was reinsured with g the policy limits for employer liability automobile liability and general liability were either one or two million dollars the worker’s compensation policy was within the statutory limits prescribed by state i b also purchased excess liability and umbrella policies for occurrences in excess of the a policy limits a has no employees a is managed by a three member board_of directors comprised of h a current b trustee i a former b trustee and j manager of b b provided clerical assistance to a persons providing services to a were compensated directly by b k was the risk management broker for b l who had been the risk manager of b became the president of a k entered into an insurance management agreement with b in year a paid management fees in the amounts dollar_figure and dollar_figure in year and year respectively those amounts were deducted on the consolidated_return the total premiums earned by a in year and year were dollar_figure and dollar_figure respectively of those amounts b and c appear to be attributable to b’s or taxpayer’s other taxable subsidiaries in year and year respectively premiums received from unrelated third parties m and n totaled d and e for year and year respectively the examining agent proposes to disallow deductions for premiums in the amount of dollar_figure in year and dollar_figure in year these are the premiums_paid to a by the brother sister subsidiaries law and analysis sec_162 of the internal_revenue_code allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 however amounts set_aside as reserves for the payment of anticipated losses as a form of self-insurance are not deductible business_expenses under that section 774_f2d_414 10th cir although the internal_revenue_code does not define the term_insurance insurance is not found where the insurance_company in question has not assumed a substantial underwriting or economic risk see eg 572_f2d_1190 7th cir cert_denied 439_us_835 in 312_us_531 the united_states supreme court addressing the question of what constitutes insurance for federal_income_tax purposes stated that there must be risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in legierse because the insurance_policy in question was found not to constitute insurance even though it was issued by a fully regulated commercial insurer the court indicated that the test is one of substance and not of form in addition to the necessary elements of risk shifting and risk_distribution courts have held that a transaction to be considered insurance must involve an insurance risk and must be for insurance in a commonly accepted sense e g amerco inc v commissioner 96_tc_19 aff’d 979_f2d_162 9th cir the deductibility under sec_162 of the amounts paid_by taxpayer to a will depend upon whether the policies are insurance transactions pursuant to the test articulated in legierse a service position in revrul_77_316 1977_2_cb_53 the service addressed the deductibility of insurance premiums in brother-sister captive_insurance_company setting forth an economic_family_concept the service ruled that payments for insurance between related corporations did not constitute true insurance but rather are reserves set_aside for self-insurance the result in such a situation is that the entity that incurs a loss also bears the economic burden of that loss accordingly the service opined that the corporations participating in a captive insurance arrangement although separate in form in reality are one economic family the service in revrul_77_316 discussed three situations concerning a taxpayer’s attempt to seek insurance through its wholly-owned subsidiary situation involved a taxpayer and its subsidiaries who entered into a contract of fire and casualty insurance with taxpayer’s wholly-owned insurance subsidiary situation involved a taxpayer and its subsidiaries who entered into a contract of insurance with an unrelated insurer but immediately transferred percent of the policy risk to taxpayer’s wholly-owned insurance subsidiary through a reinsurance transaction situation involved a taxpayer and its subsidiaries who entered into an insurance agreement with taxpayer’s wholly-owned insurance subsidiary who then transferred percent of the risks to an unrelated insurance_company through a reinsurance transaction the service concluded that there is no shifting of risk with respect to each transaction to the extent that the insurance subsidiary had retained risk associated with the policies the service reasoned that the taxpayer its non- insurance subsidiaries and its insurance subsidiary represented one economic family accordingly those who bore the burden of loss are the same as those who incurred the loss in situation percent of the premiums are not deductible in situation percent of the premiums are not deductible and in situation percent of the premiums are not deductible in revrul_88_72 1988_2_cb_31 the service clarified its position set forth in revrul_77_316 in that ruling the taxpayer entered into an insurance agreement with its wholly-owned insurance subsidiary the subsidiary however also insured risks from unrelated parties and was regulated by the states where it did business the service concluded that the arrangement between the taxpayer and its subsidiary did not involve sufficient risk_transfer to be characterized as insurance despite the fact that the risks were distributed by the subsidiary’s retention of unrelated risks the service explained that although the unrelated risks accepted by the subsidiary increased the likelihood that the subsidiary would remain solvent in the event of a loss the acceptance of unrelated risks did not reallocate the risks accepted from the taxpayer the service emphasized that the taxpayer retained an economic stake in whether its own losses or its subsidiary’s losses occur b court decisions no court has fully accepted the economic family theory articulated by the service in rev ruls and adhering to the principles set forth by the united_states supreme court in helvering v legierse supra and 319_us_436 courts have generally applied a five-part analysis in determining whether or not insurance premiums_paid in a situation involving a brother-sister captive_insurance_company are deductible under sec_162 separate taxable entity or sham courts’ initial inquiry is whether the captive insurer is a separate taxable entity or is a sham in moline properties the court stated the general_rule that absent an exception e g where the arrangement is a sham or a tax_fraud a corporation should be viewed as a separate taxable entity thus a captive insurer should be treated as a separate and distinct entity for federal tax purposes and not as the alter ego of its parent or brother-sister unless fraud or sham is found the question of whether a transaction is a sham is highly factual if the arrangement is a sham then the inquiry ends and the payments by a parent and or brother-sister to the captive insurer are treated as nondeductible reserves and not insurance premiums 62_f3d_835 6th cir in ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir the united_states claims_court addressed whether the taxpayer’s captive insurance subsidiary was a sham corporation in concluding that the captive mentor insurance ltd was not a sham the court stated several factors contribute to recognizing mentor as a valid insurance_company the parties that insured with mentor truly faced hazards premiums charged to the parent and unrelated parties were based on the commercial rates the validity of claims was established before payments were made on them claims were paid from funds of mentor that were maintained separately from the parent’s funds mentor’s capitalization was adequate and the policies it entered into were valid and binding mentor’s business operations were separate from the parent’s cumulatively these facts indicate that mentor’s existence as an insurance_company was valid and not a sham ocean drilling cl_ct pincite footnote omitted in determining whether or not the captive_insurance_company is a sham courts have examined the capitalization and financial condition of the captive insurer considering whether the captive is thinly capitalized and weak financially such that the parent would be required to contribute additional capital in making these findings courts consider whether the regulator in the locale where the insurance_company is incorporated is strict or very lax in its regulation of insurance_companies which would affect the capitalization requirements for the insurance_company the courts also examine the insurance policies entered into between the captive and the parent brother-sister entities to determine if they are arms- length transactions 62_f3d_835 6th cir sham corporation found 881_f2d_247 6th cir no sham found reason for formation of captive insurer courts next look to the reason why the captive insurer was formed if the captive_insurance_company was created for a valid business_purpose the courts proceed with their analysis for example in humana supra the captive insurer was formed because the insurance coverage of the hospitals operated by the parent and its subsidiaries had been canceled the court found that to be a legitimate business reason for creating a captive_insurance_company humana f 2d pincite consistency with accepted notions of insurance the following step in this analysis is to determine whether the arrangement is consistent with commonly accepted notions of insurance so as not to disqualify the payment from being treated as insurance premiums 40_fedclaims_42 the kidde court considered whether the arrangement fully allocates a risk ie the risk that in the future one of the parties to the agreement will face uncertain and variable claims against it id pincite the court focused on the wording of the respective agreements the methods of establishing premiums and the presentation of claims by claimants and concluded that the arrangement conforms to commonly accepted notions of insurance when viewed from the perspective of a claimant presenting a claim against kidde id pincite risk shifting in accordance with legierse supra courts then determine whether or not risk shifting is present risk shifting has been described as involving the shifting of an identifiable risk of the insured to the insurer humana f 2d pincite that is what is the economic consequence of the captive insurance arrangement to the insured party in amerco inc v commissioner 96_tc_19 aff’d 979_f2d_62 9th cir the tax_court stated basic to any insurance transaction must be risk an insured faces some hazard an insurer accepts a premium and agrees to perform some act if or when the loss event occurs if no risk exists then insurance cannot be present insurance risk is required investment risk is insufficient if parties structure an apparent insurance transaction so as to effectively eliminate the effect of insurance risk therein insurance cannot be present t c pincite the inquiries include the relationship between the brother-sister entities and captive insurer for example whether or not the brother-sister entities own stock in the captive insurer when the insured party incurs a loss is only the captive insurer affected by the loss or is the economic reality such that only the insured party in reality is affected by the loss humana supra pincite m h one factor in making such a determination is the existence of indemnity or hold- harmless agreements loan guarantees or irrevocable letters of credit between the parent or brother or sister to the under-capitalized captive if such agreements and guarantees exist then risk shifting is not present see 62_f3d_835 6th cir 797_f2d_920 10th cir carnation company v commissioner 640_f2d_101 9th cir risk_distribution the final step in the analysis utilized by courts in accordance with legierse supra in considering this issue is whether there is risk_distribution risk_distribution is generally poorly defined by the courts it is accomplished where the risk is distributed among insureds other than the entity that incurred the loss 401_f2d_464 5th cir as the court stated in kidde risk_distribution occurs when particular risks are combined in a pool with other independently insured risks by increasing the total number of independent randomly occurring risks that a corporation faces ie by placing risks into a larger pool the corporation benefits from the mathematical concept of the law of large numbers in that the ratio of actual to expected losses tends to approach one in other words through risk_distribution insurance_companies gain greater confidence that for any particular short-term period the total amount of claims paid will correlate with the expected cost of those claims and hence correlate with the total amount of premiums collected kidde supra pincite see also 183_f2d_288 2nd cir cert_denied 340_us_853 the court in 811_f2d_1297 9th cir explained the principle of risk_distribution as follows distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely the receipt of premiums f 2d pincite if there is a significant amount of insurance of unrelated third parties court have generally found risk shifting and risk_distribution your submission indicates that b and c of the total premiums earned by a in year sec_3 and respectively were received from b’s or taxpayer’s taxable subsidiaries premiums from unrelated third parties m and n totaled d and e for year and year respectively thus the relationship among the parties must be determined considering factors such as whether the brother-sister subsidiaries have an ownership_interest in the captive insurer or in each other see eg humana supra pincite courts have found no risk_distribution where the parent attempts to insure its risks through a wholly-owned captive subsidiary that does not insure risks apart from its parent see 811_f2d_1297 9th cir disallowing deduction where taxpayer paid premium to unrelated insurer who reinsured risk through taxpayer’s wholly-owned subsidiary 774_f2d_414 10th cir holding that premiums_paid by taxpayer to wholly-owned subsidiary are not deductible in cases where the captive insurer accepts risks of unrelated entities including brother-sister_corporations some courts have held that risk shifting and risk_distribution are present rejecting revrul_88_72 and thereby allowing a deduction for premiums_paid see 979_f2d_1341 9th cir holding that risk shifting and risk_distribution are present where captive received to percent of premiums from unrelated parties 972_f2d_858 7th cir concluding that risk shifting and risk_distribution present where captive received dollar_figure percent of premiums from unrelated parties where the percentage of insurance for unrelated entities is de minimus courts have found no risk shifting or risk_distribution see eg 89_tc_1010 explaining that risk_distribution not present where captive received percent of risks from unrelated parties aff’d on this issue rev’d on other issues 914_f2d_396 3rd cir 797_f2d_920 10th cir per cent from others the united_states court_of_appeals for the sixth circuit has held that in brother-sister captive arrangements where the insured and the insurer are subsidiaries of the same parent all of the elements of the above analysis were satisfied and thus that the premium payments were deductible pursuant to sec_162 insofar as the premiums were attributable to coverage of the taxpayer’s subsidiaries see 881_f2d_247 6th cir recently the united_states claims_court relying upon humana held that a brother-sister captive arrangement constituted insurance 40_fedclaims_42 u s t c big_number in both humana and kidde the captive in question insured risks only within its related group both courts reasoned that sufficient risk shifting existed with respect to the brother-sister arrangement because a loss incurred by the insured subsidiary did not diminish the assets of that subsidiary when the captive paid the claim however in malone hyde supra the sixth circuit in applying the above analysis to a brother-sister insurance transaction concluded that the arrangement was a sham and thus held that the payments were not deductible as insurance premiums under sec_162 the service’s present position concerning the proper federal_income_tax treatment of captive insurance transactions remains the position set forth in rev ruls and and those rulings should be applied in the present case we recognize however that some courts have rejected revrul_77_316 concluding that insurance exists between a parent and a captive when the captive also underwrites substantial unrelated business and between brother- sister subsidiaries of a common parent since both situations appear to exist in the present case we have made some suggestions infra concerning additional factual development and litigation hazards associated with this issue case development hazards and other considerations this case present both a significant percentage of brother-sister premiums and a de minimus percentage of premiums from unrelated entities assuming that this is true were a court to apply the rationale of humana the premiums at issue attributable to b’s or taxpayer’s taxable subsidiaries would be deductible the facts in although your submission is a good start we believe that in order to properly respond to your inquiries more factual development is needed this is because most of the decisions in this areas turn on the facts in each case there are several key areas that need to be explored in greater depth and there are inconsistencies in some of the facts for example your submission indicates that there were unrelated insurance premiums however your submission also indicates that a is a pure captive_insurance_company according to the laws of state that define such an entity as insuring the risks of only the parent and affiliated companies obviously if that is true then a has no unrelated insurance premiums the facts as submitted are unclear as to who are the insured entities this should be explored to determine the relationship among the insureds as well as the third parties m and n if the brother-sister insureds and or third party insureds are interrelated then a court might find that there is no risk shifting or risk_distribution present all or a portion of the unrelated risks in this case should be considered related risks if they are attributable to taxpayer the following items should also be developed to determine whether the position of the service or the analysis adopted by the courts as described above is met parental and or brother-sister guarantees although your submissions assumes that there were none this should be determined as we have discussed the existence of parental and or brother-sister guarantees hold harmless agreements letters of credit etc would indicate that risk shifting has not occurred source for such information filings with the state may also be a capitalization while the captive insurer's premium to surplus ratio looks good according to your submission there is approximately a ratio given the size of the operation involved with assets between dollar_figure to dollar_figure an actuary might be consulted regarding whether the capitalization is indeed adequate under regulation in humana a significant consideration was the fact that the captive was governed by a strict regulator colorado we suggest that the regulation of insurance in state i be examined to determine if it is a strict regulator or a weak regulator that would permit significant under-capitalization of the captive or permit a parent to legally borrow out nearly all of the captive's available cash if the regulation is minimal did either b or a take advantage of the latitude allowed by the a’s regulator unavailability of reasonable priced insurance in the marketplace in humana the court found significant the fact that the taxpayer's present insurance had been canceled and the taxpayer was forced to form a captive insurer the business reason for the formation of the captive insurer is not clear you have indicated in your submission that a was formed to take advantage of a tax deduction however we suggest that you develop facts about what the entities in question did for insurance coverage prior to the formation of a what was b doing to handle risks prior to the existence of a was l acting as the risk manager for b running the self insurance reserve and then moved on to run a if so an analogy could be made that nothing has really changed in order to develop these areas in addition to the above-mentioned documents we also suggest that an attempt be made to obtain the following information a b c d e f g h the insurance contracts and the number of contracts does the captive reinsure any risks with an unrelated party if so with whom are the risks reinsured and what are the terms of the reinsurance agreement what is the amount of the captive’s business with unrelated entities compared to the amount of business with related entities what is the level of its unrelated premium income on an annual basis exactly how is unrelated premium from third parties determined what is the captive’s premium to surplus ratio for additional years is the captive adequately capitalized compare the capitalization of the captive with the amount of risk insured what are the business reasons behind the creation of this captive corporate records may assist in this regard including corporate minutes articles of incorporation and bylaws what is the precise ownership and business relationship of m and n to the other members of the group documents that would show that the corporation is a sham is the captive’s predominant activity the issuing of insurance contracts all financial guarantees made by the parent and or brother-sister subsidiaries regarding a including hold-harmless agreements letters of credit etc after these factual areas are developed we will assist you in determining the answers to your other inquiries if you have any further questions please call deborah a butler by joel e helke chief financial institutions and products branch
